Citation Nr: 1601687	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI). 

2.  Entitlement to service connection for bilateral hearing loss. 
 
3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for loss of vision. 
 
6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder. 
 
7.  Entitlement to service connection for a bilateral wrist disability. 

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for bilateral flat feet. 
10.  Entitlement to service connection for a low back disability. 
 
11.  Entitlement to service connection for a cervical spine disability. 
 
12.  Entitlement to service connection for a bilateral knee disability. 

13.  Entitlement to service connection for residuals of meningitis.

14.  Entitlement to service connection for sleep apnea.
 
15.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 
16.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow condition. 


REPRESENTATION

The Veteran represented by:  Neil Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from April 1986 to March 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Waco, Texas dated in October 2012 and November 2013.  The Board previously remanded the appeal in order to schedule a hearing.  The Veteran testified before the Board during this hearing in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the residuals of a head injury (TBI), loss of vision, tinnitus, hypertension, a psychiatric disorder, a lumbar spine (low back) disability, a cervical spine disability, compensation under the provisions of 38 U.S.C.A. § 1151 for a right elbow disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his July 2015 hearing before the Board, the Veteran requested that his appeal with regard to the issues of entitlement to service connection for bilateral hearing loss, a bilateral wrist disability, sleep apnea, and residuals of meningitis be withdrawn.

2.  The Veteran's bilateral pes planus (flat feet) clearly and unmistakable existed prior to active duty service and was not aggravated by service.

3.  The Veteran does not have a left ankle disability that had its onset during, or was caused or aggravated by, his active service.

4.  The Veteran does not have a right or left knee disability that had its onset during, or was caused or aggravated by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a bilateral wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for residuals of meningitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The Veteran's bilateral pes planus clearly and unmistakably pre-existed active duty service and was not incurred or aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

6.  The requirements for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The requirements for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In June 2014, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to service connection for bilateral hearing loss, a bilateral wrist disability, sleep apnea, and residuals of meningitis, as identified in the June 2014 statements of the case. 

At his July 2015 hearing, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for bilateral hearing loss, a bilateral wrist disability, sleep apnea, and residuals of meningitis, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for bilateral hearing loss, a bilateral wrist disability, sleep apnea, and residuals of meningitis are dismissed.





Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA has satisfied its duty to notify through a January 2012 letter.  The claims were then adjudicated in October 212, and most recently in a June 2014 statement of the case. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. 

The Veteran was afforded VA examinations in this case and such are sufficient to decide his claim.  

As for the Veteran's hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned elicited testimony as to the etiology of the Veteran's service connection claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 

However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease.  38 C.F.R. § 3.306(a).  The claimant bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id; see also Horn v. Shinseki, 25 Vet.App. 231 (2011). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

A:  Pes Planus 

After careful consideration of all procurable and assembled data, the Board finds that service connection for bilateral pes planus is not warranted.  At the outset, the Veteran's service treatment records show that on March 1986 entrance examination, the Veteran was diagnosed with pes planus.  Thus, pes planus pre-existed the Veteran's period of active duty service.  38 C.F.R. § 3.304(b).  Because the presumption of soundness does not apply, the evidence must show that the disability increased in severity during service.  Wagner, supra.

Here, there has been no showing that the bilateral pes planus condition underwent an increase in disability during service.  On July 2012 VA examination, after reviewing the claims file, to include the service treatment records, and physically examining the Veteran, the examiner determined that although there was one account of blisters noted in 1986, there was no indication of pes planus or other foot trouble in the service records.  A relationship between the blisters and pes planus was not indicated.  There was no documentation of foot pain following discharge from service until 2010 at the VA.  Accordingly, it was not at least as likely as not that the Veteran's pre-existing pes planus was aggravated by his service.

Thus, in this case, the competent and probative medical evidence of record, namely the July 2012 VA examination, demonstrates no increase in disability while in service.  A review of the service records and post-service records are additionally negative for a finding that the Veteran's pes planus increased in severity during service or was aggravated beyond its natural progression as due to service.  In that regard, although the Veteran stated at his hearing that he requested arch supports in service and reported foot pain in service, the service treatment records contradict those contentions and are negative for such a request or report of symptoms.  While the records do demonstrate treatment for other conditions, they do not indicate that the Veteran suffered from pes planus symptoms in service to suggest aggravation of the disability beyond its normal progression.  There is no indication of continuity of symptoms since service.  Thus, the requirements for service connection for a pre-existing disability have not been met.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).

The Veteran has contended on his own behalf that his pes planus was aggravated by his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  While the Veteran is competent to describe foot pain, the Board accords his statements regarding the etiology of his pes planus less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and pes planus.  The competent medical evidence demonstrates that his pes planus was not aggravated by his service.  The Veteran has not met his burden of showing that the preexisting condition was worsened in service.  

B:  Left Ankle Disability & Bilateral Knee Disabilities

The Veteran contends that he suffered a left ankle sprain in service that is the cause of a current left ankle disability.  He contends that he has a bilateral knee disability either due to an injury in service or due to his low back disability and flat feet.  However, the competent, probative medical evidence of record fails to demonstrate that the Veteran suffers from a diagnosed left ankle disability or a right or left knee disability at any time during the pendency of the appeal.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, while the service treatment records demonstrate that in May 1986, the Veteran suffered a sprain of the left ankle, the post-service treatment records do not demonstrate a current left ankle disability.  Likewise, while the service treatment records show two instances when the Veteran was treated for right knee pain, in April 1986 and in June 1987, the post-service treatment records do not demonstrate the presence of a current right knee disability.  Specifically, on July 2012 VA examination, the examiner concluded that there was no indication of a diagnosable left ankle disability or right or left knee disability, including upon review of radiographs and current treatment records.  The examiner determined that the original service injury to the left ankle was very mild and there was no subsequent related medical encounter.  With regard to the knees, the examiner reviewed the two instances of treatment for a right knee disability but found that such were acute and self-limited, with no subsequent treatment.  The VA records beginning in 2004 did not demonstrate any diagnosed right or left knee disability.  The records showed complaints of knee pain, including the Veteran's own report that he suffered from degenerative joint disease of the knees, but the records did not demonstrate such a diagnosis.  The examiner's conclusion comports with the medical evidence of record, as such evidence does not further support the claim of a current left ankle disability and right or left knee disability.  To that extent, the Board notes that pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has taken into account the Veteran's statements that he suffers from a current left ankle disability and a right and left knee disability, however, the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Aside from the Veteran's conclusory statements with regard to his left ankle and knees, the competent medical evidence weighs against his claims. 

In sum, the preponderance of the evidence is against the claims for service connection for pes planus, a left ankle disability, and a right and left knee disability, and the appeals must therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for a bilateral wrist disability is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.

The issue of entitlement to service connection for the residuals of meningitis is dismissed.

Service connection for bilateral pes planus is denied.

Service connection for a left ankle disability is denied.

Service connection for a bilateral knee disability is denied.


REMAND

With regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right elbow condition, the Veteran contends that since undergoing a right ulnar decompression performed at the VA on December 1, 2010, he has experienced continuing and increased pain and numbness of the right arm, resulting in an additional disability.  Records dated the day of the procedure reflect that the Veteran had been experiencing paresthesias in his ulnar nerve distribution and that conservative management had been initially attempted, however, his symptoms progressed such that the operative procedure was advisable.  March 2011 and May 2011 VA treatment records reflect that the Veteran was still experiencing shock-like pain following the decompression, diagnosed as right ulnar neuropathy status post transposition.  In October 2011, there was decreased light touch sensation on the right medial and lateral forearm 4th and 5th digits and around the surgical site, and decreased pin prick sensation at the forearm.  In light of this evidence, the Board finds that a VA examination is necessary to determine whether the Veteran suffers from an additional disability following the decompression surgery and, if so, whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or are residuals that were not reasonably foreseeable.  Therefore, such VA examination should be obtained.

With regard to the Veteran's claim for service connection for the residuals of a head injury with loss of vision, the Veteran contends that while in service, in 1987, he was assaulted and sustained injuries to the left side of his head and left eye.  The Veteran's service treatment records and personnel records do not document an injury or surgery to the left side of the face, as he contends.  The Veteran has stated that he filed a military police report at the time, and that he was treated at the Bayne Jones Community Hospital following the assault, at which time he received stitches.  In May 2012, a representative from the RO noted that a negative response had been received from Bayne Jones in January 2012.  However, a review of the record shows only a request for records from Bayne Jones, but not a negative response.  In order to assist the Veteran fully in developing his claim, a new request for records should be sent to this medical facility. 

Additionally, the Veteran has stated that he requested records related to the assault from the U.S. Army Criminal Investigation Command, but had not received a reply.  It does not appear as though the VA has assisted the Veteran in attempting to obtain records directly from this center.  Such request should be accomplished on remand. 

Next, it is unclear whether the Veteran suffers from the residuals of a TBI.  In light of the Veteran's consistent statements of the in-service assault, the Board finds it to be pertinent to obtain a VA examination to determine whether he suffers from residuals of the contended head injury.  The Board notes that in support of his claim, the Veteran has submitted a photograph that appears to show an indentation of the left side of his head next to his left eye dated during service.  He contends that following the head injury, he has suffered from loss of vision, memory loss, and tinnitus.  The Board notes that during a June 2010 private eye examination, the Veteran reported that he had experienced blurred vision in the left eye since being struck on the head while in service.  The examiner diagnosed cataracts that did not appear to be traumatic.  The Board further notes that in September 2007, the Veteran denied any trauma to the eyes on examination.  However, he was referred for a glaucoma assessment of the left eye due to increased ocular pressure.

Next, the Veteran contends that he suffers from a psychiatric disorder, specifically posttraumatic stress disorder (PTSD), anxiety, and a bipolar disorder, that was caused or aggravated by his service.  In July 2012, following mental status examination and review of the claims file, a VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD based upon his reported service stressors.  However, the Veteran did meet the criteria for a diagnosis of bipolar disorder, and such was in line with his current mental health treatment at the VA.  To date, a VA opinion has not been obtained to determine whether the Veteran's bipolar disorder was caused or aggravated by his service, to include as due to multiple reported stressors such as when he was assaulted, when he witnessed two male soldiers in a possible rape situation, when another serviceman stated that had tried to hang himself and the Veteran talked him down from another attempt, and when he was falsely accused of sexually assaulting a female airman and was harassed by military police while in the bathroom.  In light of the Veteran's reported stressors in service and his current diagnosis of a bipolar disorder, a VA opinion should be obtained on this matter.  

Because the Veteran claims that his hypertension was caused or aggravated by his psychiatric disorder, that issue must be deferred pending the above development.

The Veteran contends that he suffers from a lumbar spine disability that was caused or aggravated by his service, to include when he tried to lift a two and a half ton tire.  Service treatment records reflect that in June 1987, the Veteran was experiencing back pain for two days.  He had been lifting large tires.  There was tenderness to palpation to the middle of the back.  The assessment was back sprain.  The Veteran contends that he has experienced back pain and problems since that incident.  A January 2012 VA chiropractic record demonstrates the assessment of lumbar segmental dysfunction.  A January 2013 private examination reflects a diagnosis of arthritis and degenerative joint disease, but does not specify the affected joints.  During the evaluation, the Veteran reported back pain.  There was tenderness to palpation at the lumbar midline area.  In light of the in-service injury and current possible diagnosis, in order to accurately assess the Veteran's claim, the Board finds that a VA examination should be obtained to determine the etiology of any current low back disability.

In light of the above development and the potential for a grant of service connection, the claim for a TDIU must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the North Texas Healthcare system dated from May 2014 to the present.

2.  Request any records related to treatment for the Veteran dated from April 1986 to March 1988 from the Bayne Jones Community Hospital, or from the appropriate service agency.  If that record is unavailable, obtain a written statement from the facility to confirm.  If records cannot be obtained, provide the Veteran with notice of the unavailability of all missing records.

3.  Request any records related to an assault or mugging that occurred between April 1986 to March 1988 for the Veteran from the U.S. Army Criminal Investigation Command, and any other appropriate service agency.  If that record is unavailable, obtain a written statement from the facility to confirm.  If records cannot be obtained, provide the Veteran with notice of the unavailability of all missing records.

4.  Schedule the Veteran for a VA examination to assess his claim under the provisions of 38 U.S.C.A. § 1151 for a right elbow disability.  The claims folder must be made available to the examiner for review.  The Veteran claims he suffers from additional pain and numbness of the right hand/elbow following the December 2010 decompression procedure.

Based on the examination and review of the record, the examiner should address the following: 

(a) Does the Veteran have additional disability after the December 1, 2010, right ulnar nerve decompression (as compared to his condition prior to the procedure)? If so, identify the additional disability. 

(b) If the answer to (a) is yes, is it due to: (i) carelessness, negligence, lack of proper skill, error in judgment, other instance of fault on the part of the VA prior to and in furnishing surgical treatment, or (ii) an event not reasonably foreseeable. 

A complete rationale for the opinion should be provided in a narrative report.  

5.  After completing the development listed in 1-3, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed residuals of head trauma.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

a) Does the Veteran suffer from any residuals of a head injury or a TBI, to include memory loss, a cervical spine disability, loss of vision or an eye disability, and tinnitus?

b)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed head injury residuals were caused or aggravated by the Veteran's service, taking into consideration the Veteran's report of an assault to the left side of the face next to the eye that resulted in receiving stitches, and the photograph that he submitted showing a possible indentation at the left eye?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was caused or aggravated by the reported in-service assault?

6.  After completing the development listed in 1-3, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused or aggravated by the Veteran's service, to include his reported stressors: 1) when he was assaulted and injured on the left side of the head, 2) when he witnessed to male soldiers in a possible rape situation, 3) when another serviceman stated that had tried to hand himself and the Veteran talked him down from another attempt, and 4) when he was falsely accused of sexually assaulting a female airman and was harassed by military police while in the bathroom?

Please note:  If the Veteran does not suffer from an acquired psychiatric disability diagnosed during the appeal period, explain why he does not suffer from those disorders.

7.  After completing the development listed in 1-3, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed lumbar spine disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability was caused or aggravated by the Veteran's service, to include when he strained his back lifting a tire?

8.  Thereafter, complete any other development necessary as a result of the preceding development, to include as to the claims for service-connection for hypertension and TDIU.

9.  Then, readjudicate the claims for service connection for the residuals of a head injury, loss of vision, tinnitus, hypertension, an acquired psychiatric disorder, a lumbar spine disability, a cervical spine disability, compensation under the provisions of 38 U.S.C.A. § 1151 for a right elbow disability, and a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


